Citation Nr: 1610587	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to perforation of the tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

On August 29, 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran's current disability characterized by vertigo did not have its onset in service and is unrelated any disease, injury or event in service, including the Veteran's tympanic membrane perforations.

2. The Veteran's current disability characterized by vertigo is not related to or permanently made worse by, her service-connected tympanic membrane perforation, hearing loss, tinnitus, or scars.  


CONCLUSION OF LAW

The Veteran's current disability characterized by vertigo was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated her status as a veteran.  In a June 2010 letter, the RO notified her of all the other elements necessary to establish his claim.

The VCAA also requires that VA assist the Veteran in obtaining evidence necessary to establish his claims.  In this case, VA obtained the Veteran's service treatment records as well as post-service records of treatment from a VA medical center and from physicians in private practice.  In January 2011, the RO arranged for the Veteran to be examined by a physician.  The examiner reviewed the claims file and provided a medical opinion on the possibility of a relationship between service and the Veteran's vertigo.  In June 2011, the RO obtained a report from another VA physician, which provided an additional rationale for the initial opinion.  Having taken these steps, VA has satisfied its duty to notify and assist the Veteran.  Accordingly, the Board may consider the issue on its merits.


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ."  38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).  VA has previously granted service connection for perforation of the tympanic membrane with tympanoplasty of the left ear, left ear hearing loss, tinnitus, and scars.  

The evidence satisfies the first requirement of the claim because medical records indicate the presence a current disability characterized by vertigo.  According to the June 2011 VA examination report, she has benign positional vertigo.  This diagnosis is consistent with post service VA treatment records dated April 2010.  

The evidence also includes the required proof of an in-service disease, injury or event.  Service treatment records from March 1990 report a perforation of the bilateral tympanic membranes.  In her hearing testimony, the Veteran explained that this occurred when a grenade exploded in close proximity and she was not wearing hearing protection.  Thus, her claim for service connection will be granted if there is a causal nexus between her claimed disability and in-service injury.  See Fagan, 573 F.3d at 1287.  

During her hearing testimony, the Veteran said that her symptoms of vertigo began during her active duty service.  She also submitted a letter in support of her claim, which indicates that vertigo was noted on her VA medical chart in January 10, 1992, less than one year after she was discharged from service.  Service treatment records do not mention vertigo.  According to a report of medical history form, which the Veteran completed in May 1991, she denied dizziness or fainting spells shortly before she was discharged from service.  The Board has also reviewed her VA treatment records from 1991 and 1992.  There is a progress note from an ear, nose and throat specialist that is dated January 10, 1992, but this note does not mention vertigo.  According to other treatment notes, the Veteran actually denied experiencing vertigo in October 1991 and in November 1991.

To help decide whether current vertigo symptoms are related to any event in service, including the Veteran's service-connected tympanic membrane rupture, the VA arranged the examinations mentioned above.  Although the initial examiner opined that vertigo was unrelated to service, no explanation was provided.  VA therefore obtained a medical opinion from another physician in June 2011.

According to the June 2011 opinion, the Veteran has benign positional vertigo, which is attributable to calcium debris within the posterior semicircular canal.  The opinion further explains that this is "an inner ear problem".  Veteran had tympanic membrane perforations and tympanoplasties which do not cause any inner ear problems or vertigo.  Veteran currently has no evidence of active inner ear disease.  Hearing loss also does not cause vertigo.  Hence it is less likely [than] not (less than 50/50 probability) that the current vertigo is caused by or a result of left ear hearing loss or left ear tympanic membrane rupture."

In support of her claim, the Veteran submitted a letter from a physician in private practice.  During her hearing testimony, she indicated that this physician's opinion was that vertigo was related to service.  Unfortunately, the letter on file does not include that opinion.  According to the letter, the Veteran complained to the physician about dizziness, vertigo and tinnitus approximately three times a month.  The letter correctly indicates that she suffered trauma to the ears in 1991.  But the physician did not indicate whether or not the Veteran's vertigo was related to this event.  

Having reviewed the record, the Board finds that, on the issue of whether a nexus exists between vertigo and military service, the most probative and persuasive evidence is the June 2011 VA medical opinion.  That opinion was based on a review of the claims file and it includes an understandable explanation for the conclusion, i.e., the Veteran's vertigo is the result of calcium debris in a part of her ear which is unaffected or unrelated to tympanic rupture.  

The Veteran herself is competent to provide evidence of when her symptoms began.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  She is not competent to give an expert opinion on a matter of medical complexity, such as the probability of a relationship between her tympanic membrane rupture and her current vertigo.  Moreover, the credibility of her claims to have experienced vertigo in service is undermined by the medical records from 1991 and 1992, in which she denied experiencing vertigo.  The Board has also reviewed VA treatment records between September 1998 and the present.  The earliest mention of vertigo in these records is dated October 2009.  

For these reasons, it is less likely than not that vertigo is related to an in-service disease injury or event and it is also less likely than not that vertigo is the result of or aggravated by any of the Veteran's service-connected disabilities.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for vertigo, to include as secondary to perforation of the tympanic membrane, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


